Citation Nr: 9924067	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-27 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, with a ruptured internal meniscus, medial 
collateral and anterior cruciate ligament tears, and multiple 
remedial surgeries, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee.

3.  Entitlement to an increased evaluation for hypertrophic 
gastritis, currently evaluated as 10 percent disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder, to include as secondary to the veteran's service-
connected right knee disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, to 
include as secondary to the veteran's service-connected right 
knee disorder.

6.  Entitlement to a total disability evaluation based on 
individual unemployability and due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Timothy N. Despotes, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The Board remanded this 
case to the RO for further development in October 1998, and 
the case has since been returned to the Board.

During the pendency of this appeal, the RO increased the 
disability evaluations for the veteran's right knee and 
hypertrophic gastritis disorders.  In a February 1997 rating 
decision, the RO increased the evaluation for the right knee 
disorder from 20 percent to 30 percent, while, in an August 
1998 rating decision, the RO increased the evaluation for 
hypertrophic gastritis from zero to 10 percent.  As both 
evaluations reflect less than the maximum available under the 
applicable diagnostic criteria, the veteran's claims for 
higher evaluations remain viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Also, in a March 1999 rating 
decision, the RO granted a separate 10 percent evaluation on 
the basis of arthritis of the right knee, and, as this grant 
stems from the claim for an increased evaluation for a right 
knee disorder, the Board has considered the evaluation for 
arthritis of the right knee among the issues on appeal in 
this case. 

The claim of entitlement to TDIU will be addressed in the 
REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right knee disorder, with a ruptured 
internal meniscus, medial collateral and anterior cruciate 
ligament tears, and multiple remedial surgeries, is no more 
than severe in degree, with extension limited to 10 degrees.

3.  The veteran's arthritis of the right knee is productive 
of painful motion and functional loss due to pain.

4.  The veteran's hypertrophic gastritis is productive of 
abdominal pain, heartburn, nausea, and vomiting; however, 
there is no evidence of upper gastrointestinal ulcerations or 
lesions, and the veteran has exhibited no more than minor 
weight loss during the pendency of this appeal.

5.  The veteran did not appeal a November 1991 rating 
decision, in which the RO determined that no new and material 
evidence had been submitted to reopen claims for service 
connection for left knee and back disorders, both to include 
as secondary to the veteran's service-connected right knee 
disorder.

6.  Evidence submitted since the November 1991 rating 
decision is new and bears directly and substantially on the 
questions of whether current left knee and back disorders 
were incurred as secondary to the veteran's service-connected 
right knee disorder.

7.  There is competent medical evidence showing that the 
veteran's current left knee and back disorders are causally 
related to his service-connected right knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a right knee disorder, with a ruptured internal meniscus, 
medial collateral and anterior cruciate ligament tears, and 
multiple remedial surgeries, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (1998).

2.  The criteria for a 20 percent evaluation for arthritis of 
the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.40, 4.45, 4.68, 
4.71a, Diagnostic Codes 5003, 5010, 5261 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertrophic gastritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Code 7307 (1998).

4.  The November 1991 rating decision, in which the RO 
determined that no new and material evidence had been 
submitted to reopen claims for service connection for left 
knee and back disorders, both to include as secondary to the 
veteran's service-connected right knee disorder, is final.  
38 U.S.C.A. § 7105(c) (West 1991).

5.  Evidence received since the November 1991 rating decision 
is new and material, and the veteran's claim for service 
connection for a left knee disorder, to include as secondary 
to his service-connected right knee disorder, is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (1998).

6.  The claim of entitlement to service connection for a left 
knee disorder, to include as secondary to the veteran's 
service-connected right knee disorder, is well grounded.  38 
U.S.C.A. § 5107 (West 1991).

7.  The veteran's current left knee disorder is proximately 
due to or the result of his service-connected right knee 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998).

8.  Evidence received since the November 1991 rating decision 
is new and material, and the veteran's claim for service 
connection for a back disorder, to include as secondary to 
his service-connected right knee disorder, is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (1998).

9.  The claim of entitlement to service connection for a back 
disorder, to include as secondary to the veteran's service-
connected right knee disorder, is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

10.  The veteran's current back disorder is proximately due 
to or the result of his service-connected right knee 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for increased evaluations

A.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).


B.  Right knee disorders

The RO initially granted service connection for a tear of the 
medial meniscus of the right knee in a June 1966 rating 
decision in light of in-service evidence showing a diagnosis 
of a tear of the medial cartilage of the right knee.  A 
temporary 100 percent evaluation was assigned under 38 C.F.R. 
§ 4.30, effective May 1966, with a 10 percent evaluation in 
effect from August 1966.  In a March 1976 rating decision, 
the RO increased this evaluation to 20 percent, effective 
December 1975, in light of a February 1976 VA examination 
showing arthritis and marked crepitation of the right knee.  
In a December 1976 rating decision, the RO assigned a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30, 
effective June 1976, and a 30 percent evaluation, effective 
January 1977, in light of VA records showing increased 
severity of postoperative residuals of the right knee.  
However, in a September 1978 rating decision, the RO 
decreased this evaluation to 20 percent, effective December 
1978, in light of a July 1978 VA examination report showing 
improved right knee symptomatology.  As noted above, the RO 
increased this evaluation to 30 percent, effective April 
1994, in a February 1997 rating decision in light of the 
results of a September 1996 VA examination showing 
instability of the right knee.  The 30 percent evaluation, 
which was effectuated as of the date of the veteran's current 
claim, has since remained in effect and is at issue in this 
case.  Additionally, the RO granted a separate 10 percent 
evaluation for right knee arthritis in a March 1999 rating 
decision.  See VAOPGCPREC 23-97 (July 1, 1997).  This 
evaluation was made effective as of April 1994.

In a February 1995 statement, B. J. Parson, M.D., noted that 
the veteran had right knee extension to zero degrees and 
flexion to 90 degrees, with "a long history of degeneration 
in the right knee."  

The veteran underwent a VA general medical examination in May 
1995, during which he complained of constant pain in the 
knees.  The examination revealed right knee flexion to 45 
degrees with minimal pain and to 80 degrees with substantial 
pain.  Extension was normal and without pain.  The pertinent 
diagnosis was right knee degenerative joint disease.  X-rays 
from May 1995 revealed degenerative narrowing of the medial 
joint space of the right knee and bilateral patellar 
spurring.

An August 1995 VA treatment record indicates that an 
examination of the right knee revealed range of motion from 
10 to 90 degrees; the impression was bilateral degenerative 
joint disease, right greater than left.

During his September 1996 VA examination, the veteran 
complained of constant right knee pain that kept him awake at 
night and giving way of the knee.  His use of a cane in the 
right hand for ambulation was noted.  The examination 
revealed moderate effusion, no varus/valgus deformity, an 
appropriate anatomic valgus of about seven degrees, 
instability, positive joint line laxity at 30 degrees of 
flexion, positive anterior instability with a positive 
Lachman test, and a positive anterior drawer sign.  
Additionally, the examination showed positive palpable medial 
osteophytes, mostly along the medial joint line, and positive 
medial joint line tenderness.  Range of motion testing 
revealed flexion to 100 degrees and extension to 10 degrees.  
X-rays revealed moderate to severe degenerative joint disease 
involving mostly the medial joint space with decreased joint 
space on the medial side, with osteophytes in the patella 
femoral joint and three compartment arthritis in the right 
knee.  The diagnosis was moderate to severe right 
degenerative joint disease, with anterior and medial 
instability.

During his January 1997 VA hearing, the veteran asserted that 
he had continued pain and instability of the right knee, and 
he indicated that he wore a knee brace.

In a June 1997 VA examination report addendum, a VA doctor 
noted that the veteran had mild instability on valgus stress 
of the knees bilaterally which was not secondary to pain.  
However, the examiner indicated that the veteran's pain 
prevented him from walking long distances, and the veteran 
had difficulty going up and down stairs. 

The RO has assigned a 30 percent evaluation for the veteran's 
right knee disorder, with a ruptured internal meniscus, 
medial collateral and anterior cruciate ligament tears, and 
multiple remedial surgeries, under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  Under this section, a 
maximum evaluation of 30 percent is warranted for severe 
recurrent subluxation or lateral instability.  The Board 
notes that Diagnostic Code 5257 does not consider limitation 
of motion.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 with respect to pain are 
not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  See also 38 C.F.R. §§ 4.40, 4.45 (1998); DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The Board would 
further point out that there is no evidence of unfavorable 
ankylosis of the right knee in flexion between 10 and 20 
degrees (the criteria for a 40 percent evaluation under 
Diagnostic Code 5256); limitation of extension to 30 degrees 
(the criteria for a 40 percent evaluation under Diagnostic 
Code 5261); or nonunion of the tibia and fibula, with loose 
motion, requiring a brace (the criteria for a 40 percent 
evaluation under Diagnostic Code 5262).  Thus, under these 
provisions, there is no basis for an evaluation in excess of 
30 percent for the veteran's service-connected right knee 
disorder, with a ruptured internal meniscus, medial 
collateral and anterior cruciate ligament tears, and multiple 
remedial surgeries.

However, the Board must also consider whether the veteran is 
entitled to a higher evaluation for the arthritis and 
resultant limitation of motion associated with the service-
connected right knee disorder.  Traumatic arthritis is rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis is rated based on the 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  With 
regard to the question of whether an evaluation in excess of 
10 percent is warranted for arthritis of the right knee, 
rated separately, the Board has carefully considered the 
veteran's complaints of pain, weakness and instability, as 
well as the objective findings on examinations and concludes 
that his right knee disorder warrants an increased rating.  
In this regard, the Board acknowledges that the veteran's 
right knee disorder is not productive of flexion limited to 
30 degrees (the criteria for a 20 percent evaluation under 
Diagnostic Code 5260) or extension limited to 15 degrees (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5261).  The Board notes that a separate rating for the 
veteran's arthritis is warranted because his limitation of 
extension to 10 degrees meets the criteria for a 10 percent 
rating under Diagnostic Code 5261.  Hence, there is 
additional disability as defined in the General Counsel 
opinion that may be compensated.  Furthermore, the May 1995 
VA examination report and the June 1997 VA examination report 
addendum indicate that the veteran's right knee arthritis is 
productive of painful motion and functional loss due to pain.  
Based on this and the other medical evidence of record, the 
Board finds that it is likely that the veteran's demonstrated 
right knee pain, weakened movement and excess fatigability 
would significantly limit his functional ability during 
flare-ups or when the knee was used repeatedly over a period 
of time.  In view of this symptomatology, the Board finds 
that an increased evaluation, of 20 percent, is warranted 
with considerations of the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998) and DeLuca, supra. 

Overall, the preponderance of the evidence is against an 
evaluation in excess of 30 percent for the veteran's right 
knee disorder, with a ruptured internal meniscus, medial 
collateral and anterior cruciate ligament tears, and multiple 
remedial surgeries.  However, the evidence also supports an 
increased evaluation, of 20 percent, for arthritis of the 
right knee.  The Board observes that the combined evaluation 
for these right knee disorders is 40 percent, and this 
evaluation does not exceed the 60 percent evaluation 
available under Diagnostic Codes 5163 and 5164 for amputation 
at the elective level, were amputation to be performed.  See 
38 C.F.R. §§ 4.25, 4.68 (1998).

C.  Hypertrophic gastritis

In a May 1987 rating decision, the RO granted service 
connection for gastritis as secondary to the use of Motrin 
for the veteran's service-connected right knee disorder.  A 
10 percent evaluation was assigned, effective from May 1986.  
In a June 1988 rating decision, the RO reduced this 
evaluation to the noncompensable (zero percent) rate, 
effective September 1988, in light of the results of an April 
1988 VA examination showing a small hiatal hernia, with no 
ulcerations or lesions of the upper gastrointestinal (GI) 
system.  As noted above, in an August 1998 rating decision, 
the RO increased this evaluation to 10 percent, effective 
April 1994, in light of VA examination reports from October 
and December of 1997 showing subjective complains of nausea, 
vomiting, and heartburn.  The 10 percent evaluation, which 
was effectuated as of the date of the veteran's current 
claim, has since remained in effect and is at issue in this 
case.

The veteran underwent a VA general medical examination in May 
1995, during which he complained of "a good deal" of 
stomach pain resulting from the use of non-steroidal 
antiinflammatory drugs.  His weight was noted to be 225 
pounds.  Also, the examination report indicates that his 
height was six feet, and he was about to turn 60 years old on 
the day after the examination.  An examination of the 
digestive system revealed marked obesity of the abdomen, with 
the upper border of the liver in the fifth inner space and 
questionable palpability of the liver edge on deep 
inspiration two centimeters below the right costal margin at 
the level just anterior to the right axilla.  However, the 
veteran declined to undergo an upper endoscopy, and the 
pertinent diagnosis was possible gastritis.

A March 1996 barium enema study, conducted at the Taylor 
County Hospital (with no further information regarding the 
location of this facility), revealed spasm of the sigmoid and 
descending colon.

In an April 1996 letter, Phil R. Aaron, M.D., noted that the 
veteran had a hiatal hernia, with gastroesophageal reflux of 
the sigmoid and descending colon shown by an upper GI study, 
for which he was treated with Tagamet and Maalox.

During an August 1996 VA GI examination, the veteran's weight 
was noted be 225 pounds.  The veteran complained of vomiting 
several times a month and epigastric pain, with variability 
of durations of episodes, and the examiner noted that the 
veteran should be considered to have gastritis even if x-rays 
were negative.  Upper GI studies, by fluoroscopy and 
radiography, revealed a moderate hiatal hernia without 
gastroesophageal reflux but were otherwise normal.

The veteran described continued use of Maalox and Tagamet for 
his gastritis during his January 1997 VA hearing.  

In October 1997, the veteran underwent a second VA GI 
examination, during which he described several episodes of 
right upper abdominal pain, with nausea and vomiting, during 
the past year.  He also reported heartburn.  Upon 
examination, he weighed 218 pounds.  Also, he indicated that 
he had two bowel movements daily.  Tenderness over the right 
lower costochondral junction was noted.  The pertinent 
diagnoses were gastritis, induced by non-steroid 
antiinflammatory drugs; possible Tietze's syndrome, 
manifested by severe tenderness of the costochondral 
junction; and reflux.  Upper GI studies revealed a small 
hiatal hernia but were otherwise unremarkable.  The examining 
radiologist noted that although no gastroesophageal reflux 
was demonstrated, the veteran did report symptoms of reflux.

In a December 1997 VA examination report, the examiner who 
conducted the October 1997 VA GI examination indicated that 
pertinent medical literature did not support any relationship 
between a hiatal hernia and medication-induced gastritis.

The RO has evaluated the veteran's service-connected 
hypertrophic gastritis at the 10 percent rate under 38 C.F.R. 
§ 4.114, Diagnostic Code 7307 (1998).  Under this section, a 
10 percent evaluation is warranted for chronic gastritis, 
with small nodular lesions and symptoms, while a 30 percent 
evaluation is in order for chronic gastritis, with multiple 
small eroded or ulcerated areas and symptoms.  The Board 
would further point out that, in evaluating gastrointestinal 
disorders, minor weight loss or greater losses of weight for 
periods of brief duration are not considered to be of 
importance in rating.  Rather, weight loss becomes of 
importance where there is appreciable loss which is sustained 
over a period of time.  In evaluating weight loss generally, 
consideration will be given not only to standard age, height, 
and weight tables, but also to the individual's predominant 
weight pattern as reflected by the records.  38 C.F.R. 
§ 4.112 (1998).

In this case, the veteran has reported symptoms including 
abdominal pain, heartburn, nausea, and vomiting in 
conjunction with his service-connected hypertrophic 
gastritis.  His upper GI studies have revealed a hiatal 
hernia, which one examiner noted was most likely not related 
to the veteran's gastritis, but these studies have also been 
negative for any other objective symptomatology, such as 
ulcerations or lesions.  Also, the veteran has exhibited no 
more than minor weight loss during the pendency of this 
appeal.  In view of these findings, the Board observes that 
the clinical picture of the veteran's hypertrophic gastritis 
far more closely resembles the criteria for a 10 percent 
evaluation than the criteria for a 30 percent evaluation 
under Diagnostic Code 7307.  Therefore, the preponderance of 
the evidence is against his claim for an evaluation in excess 
of 10 percent for his service-connected hypertrophic 
gastritis.

D.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right knee and hypertrophic 
gastritis disorders have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that these disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  While 
the veteran is in receipt of Social Security Administration 
benefits, records from this agency reflect that such benefits 
were granted on the basis of a primary diagnosis of chronic 
ischemic heart disease, with no secondary diagnosis 
established.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Whether new and material evidence has been submitted to 
reopen claims for service connection for left knee and back 
disorders

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 
20.1103 (1998).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

In evaluating applications to reopen previously denied 
claims, a three-step process must be followed.  First, the 
Board must determine whether the evidence added to the record 
is new and material.  Under 38 C.F.R. § 3.156(a) (1998), 
"[n]ew and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  See generally Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Second, if new and material evidence has been submitted, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).

Third, if the claimant has submitted new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203, 206-07 (1999) 
(summarizing the criteria established by Elkins v. West, 12 
Vet. App. 209, 218-19 (1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c)  (West 1991) require that in order to reopen a 
previously and finally "disallowed" claim, there must be 
new and material evidence presented or secured since the time 
the claim was finally disallowed on any basis, not only since 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).

The RO initially denied the veteran's claims for service 
connection for left knee and back disorders, to include as 
secondary to his initial service-connected right knee 
disorder (which, at that point, encompassed degenerative 
changes of the right knee), in a February 1986 rating 
decision on the basis that "[t]he veteran does not have 
service incurred lower extremity amputation or shortening 
which could reasonably result in degenerative changes of the 
left knee or lumbosacral spine."  The veteran appealed these 
denials, but the Board, in a March 1988 decision, continued 
the denials on the basis that there was no "etiological 
relationship between the veteran's right knee disorder and 
any back or left knee disability."  The RO continued these 
denials in a November 1991 rating decision on the basis that 
new and material evidence had not been submitted to reopen 
the claims for service connection for left knee and back 
disorders.  The veteran was informed of these denials and of 
his appellate rights and responsibilities in a letter issued 
in November 1991, but he submitted no further statements 
pertaining to these particular disabilities prior to April 
1994.  

The RO continued the denials of service connection for left 
knee and back disorders in a September 1994 rating decision 
on the basis that new and material evidence had not been 
submitted to reopen those claims.  While the veteran did not 
complete an appeal of these denials, he did submit a response 
to this decision within one year of the decision, in March 
1995, but the RO did not issue a Statement of the Case in 
response.  As such, the most recent final decision addressing 
these issues is the November 1991 rating decision, and the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the November 1991 rating 
decision.  See 38 U.S.C.A. § 7105(c) (West 1991).

In this case, the veteran has submitted new medical evidence 
showing further treatment for left knee and back disorders.  
In particular, the Board has noted a September 1993 statement 
from Dr. Parson, which indicates that the veteran had some 
shortening of the right lower extremity and that there was 
"a possibility" that changes in the veteran's biomechanics 
had caused back and left knee pain.  Dr. Parson also 
submitted a statement dated in February 1995, in which he 
indicated that the veteran's right knee disorder "may have 
caused" some of his left knee and back problems.

The Board observes that this evidence is new to the record, 
and, in view of the less stringent standard for materiality 
set forth in Hodge, the Board finds that this new evidence 
bears directly and substantially on the questions of whether 
current left knee and back disorders were incurred as 
secondary to the veteran's service-connected right knee 
disorder.  Accordingly, the veteran's claims for service 
connection for left knee and back disorders, both to include 
as secondary to his service-connected right knee disorder, 
are reopened.

Having reopened the veteran's claims for service connection 
for left knee and back disorders, both to include as 
secondary to his service-connected right knee disorder, the 
Board observes that the next step following the reopening of 
the veteran's claims for service connection is consideration 
of the claims on a de novo basis.  As noted in Elkins, supra, 
the Court has held that once a claim for service connection 
has been reopened upon the presentation of new and material 
evidence, the VA must determine whether, based upon all of 
the evidence of record, the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  Only after a 
determination that the claim is well grounded may the VA 
proceed to evaluate the merits of the claim, provided that 
the VA's duty to assist the veteran with the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991) has been fulfilled.  See Winters, supra; see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In this case, upon a review of the entire claims file, the 
Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the veteran has presented claims which are plausible 
and capable of substantiation.  Further, the Board finds that 
no additional action is necessary in order to comply with the 
VA's duty to assist the veteran with the development of facts 
pertinent to his claims, as mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records, including his June 
1957 discharge examination report, are negative for 
complaints of, or treatment for, left knee or back 
symptomatology.  He did complain of knee and back pain during 
his July 1978 VA examination.  In an October 1985 statement, 
Rodney W. Cascada, D.C., indicated that he had treated the 
veteran for low back pain since 1982 and noted that the 
veteran's right knee disorder "has had a direct effect upon 
his L5 disc deterioration" and that the veteran's back 
problems were due to his weight shift following his right 
knee injury.  

In November 1985, the veteran underwent a VA examination, 
during which he complained of left knee and back pain.  The 
examination revealed some mild instability and luxation of 
the left knee, as well as limitation of motion and spasms of 
the low back.  The pertinent diagnoses were arthralgia of the 
left knee due to compensatory changes to the left side and 
arthralgia of the lumbar spine.  The examiner opined that 
"[t]he back and left knee condition are compensatory and are 
secondary to service connected right knee."  X-rays revealed 
mild degenerative arthritis of the left knee and degenerative 
changes of the lumbosacral spine.

An October 1986 VA examination revealed that the left knee 
and back were within normal limits upon examination.  
However, x-rays taken in conjunction with this examination 
revealed moderate degenerative changes affecting both knees 
and degenerative disc disease at the L5-S1 level.  

As noted above, the claims file also includes the September 
1993 statement from Dr. Parson, who found that the veteran 
had some shortening of the right lower extremity and that 
there was a possibility that changes in the veteran's 
biomechanics had caused back and left knee pain.  Also, in a 
February 1995 statement, Dr. Parson indicated that the 
veteran's right knee disorder may have caused some of his 
left knee and back problems.

A subsequent VA examination, dated in May 1995, revealed 
disability of the left knee and low back, but the examiner 
did not comment on the etiology of these disorders.

Since the Board has reopened the claims in this case pursuant 
to the standard set forth in Hodge and has determined that 
these claims are well grounded, the Board must weigh all of 
the available evidence in rendering its decision on the 
merits.  In this case, a VA examiner and several private 
medical professionals have indicated that a causal 
relationship exists between the veteran's right knee disorder 
and both his left knee and back disorders.  Significantly, 
the Board finds no medical evidence or opinion of record to 
contradict the medical finding that the veteran's left knee 
and back disorders are at the least aggravated by the 
veteran's service-connected right knee disorder.  Therefore, 
the Board concludes that the evidence supports the veteran's 
claims for service connection for left knee and back 
disorders as secondary to his service-connected right knee 
disorder.  


ORDER

An evaluation in excess of 30 percent for a right knee 
disorder, with a ruptured internal meniscus, medial 
collateral and anterior cruciate ligament tears, and multiple 
remedial surgeries, is denied.

A 20 percent evaluation for arthritis of the right knee is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An evaluation in excess of 10 percent for hypertrophic 
gastritis is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder, 
to include as secondary to the veteran's service-connected 
right knee disorder, is reopened, and the claim of 
entitlement to service connection for this disability is 
granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder, to 
include as secondary to the veteran's service-connected right 
knee disorder, is reopened, and the claim of entitlement to 
service connection for this disability is granted.


REMAND

In this case, as the Board has reopened and granted the 
veteran's claims for service connection for left knee and 
back disorders in this decision, the RO has not had an 
opportunity to assign disability evaluations for these 
service-connected disabilities to date.  The assignment of 
such evaluations by the agency of original jurisdiction is 
necessary prior to the Board's adjudication of the veteran's 
claim of entitlement to TDIU.  See 38 C.F.R. §§ 4.15, 4.16 
(1998); see also Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Therefore, in order to fully and fairly adjudicate the 
veteran's claim of entitlement to TDIU, this case is REMANDED 
to the RO for the following action:

After assigning disability evaluations 
for the veteran's service-connected left 
knee and back disorders, the RO should 
readjudicate the veteran's claim of 
entitlement to TDIU.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is so notified by the RO.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

